In the within styled and numbered cause, Mr. Justice THOMPSON being absent, due to illness, Hon. M.M. BOATNER, Judge of the Civil District Court for the Parish of Orleans, who was previously called in to take part in the hearing and disposition of the case, pronounced the judgment of the court in the case:
On October 12, 1927, the plaintiff filed with the defendant committee notice of his intention to become a candidate for a parish office at the coming primary election. On October 19 the time for filing notice of candidacies expired. On October 24 another candidate for the same office made objection to the plaintiff's candidacy on the ground that he was not a registered voter. It was true that the plaintiff was not then registered. *Page 983 
During the forenoon of October 26 plaintiff was registered as a voter and at the same time he declared his affiliation with the party holding the election. During the afternoon of the same day the committee held a hearing, with the result that it maintained the objection and rejected the plaintiff's candidacy. The plaintiff appealed to the district court, which affirmed the decision of the committee, and he again appeals to this court.
The constitutional points made by the plaintiff in his petition and brief were abandoned at the oral argument. All the facts are admitted. Both parties agree that the sole question to be decided is this: Must a candidate at a primary election be registered as a voter, and must he have declared his affiliation with the party holding the election, at the time he gives notice of his candidacy to the committee, or at any rate, before the expiration of the term allowed by law for giving such notices? Or on the other hand, will it suffice if he registers and declares his party affiliation after that term has expired, but before the committee has acted on a pending protest against his candidacy?
The election is to be held, and these proceedings were carried on, and this cause is being considered, under the Primary Election Law, Act 97 of 1922. This statute is an elaborate measure, adopted in its present form after several revisions and after many years of experience. It was drafted with care and skill and is intended, with the Registration Law, to which it refers, to regulate completely the subject-matter. The rights and duties of all the parties are such as are stated in these laws.
By section 10 of the Primary Election Law (Acts of 1922, p. 181) "the qualifications of voters and candidates in primary elections, held under this act, shall be the same as now required by the Constitution and *Page 984 
election laws of this state for voters at general elections. * * *"
Article 8, § 1, of the Constitution of 1921, after abolishing all rights to vote except in accordance with the Constitution, makes up a list of qualifications and includes the requirement that the citizen shall be "legally enrolled as a registered voter."
The Registration Law (Acts Ex. Sess. 1921, p. 309) in section 21 provides for the declaration and registration of party affiliation.
Section 12 of the Primary Election Law (Acts of 1922, p. 181) declares that, while no one shall be required to affiliate with a political party, "none but those who have so declared their political affiliation shall be permitted to become candidates or to vote in any primary election of any political party."
And section 13 of the same law requires one desiring to become a candidate for a parish office to file with the parish committee of the party holding the election, within 10 days after the issuance of the committee's call, his written notice of intention to be a candidate, "accompanied by a declaration that he is a duly qualified elector under the Constitution and laws of this state."
Clearly the purpose of all this is to exclude from participation in party primaries whether as voters or candidates, all who have not established their right to vote by registration according to law, and, beyond that, to withhold nomination for office from all who have not in writing publicly professed and recorded their adherence to the party holding the primary. To effect that purpose the law not only requires that the candidate must be in fact a registered voter, and that his party affiliation must appear by the registration roll, but it requires, besides, that in his application to the committee he must state that he is so qualified.
The date of the general election being fixed by law, orderliness requires that the *Page 985 
times of holding the primary and of the entrance and qualification of candidates should also be fixed. If, by the use of the present tense in the clause requiring that the candidate's application shall disclose on its face his right to be a candidate, the statute does not express its purpose to demand that the time for fulfillment of its conditions must be the time of application, that would be inferred; for what other time could be consistent with the scheme of the law? Surely the candidate's registration and declaration of affiliation could not be delayed until the close of registration just before the primary; that would invite party disloyalty, which it was a purpose of the law to prevent. And we may be equally sure that these things could not be delayed at all beyond the time fixed for the entrance of candidates, for that would, in effect, be to extend a term fixed by the law. See Dunshie v. Fields, ante, p. 954, 115 So. 45.
The intent of the law, as we understand the language which it uses, is to require that the qualification of a candidate shall be complete at the time he files his application, or, at any rate, before the expiration of the time for filing applications. Accordingly we must hold that the plaintiff not having timely registered and declared his party affiliation was not duly qualified to be a candidate, and that the decision of the committee and of the district court was right.
Reference was made at the argument and in the briefs to the cases of Dunshie v. Fields, ante, p. 954, 115 So. 45, and Boudreaux v. Committee, ante, p. 869, 114 So. 716. In neither do we find anything inconsistent with our views and conclusion in this case.
For these reasons we think the judgment appealed from should be affirmed.
OVERTON and LAND, JJ., dissent.